Citation Nr: 0712745	
Decision Date: 04/30/07    Archive Date: 05/08/07

DOCKET NO.  04-41 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York



THE ISSUE

Entitlement to service connection for multiple sclerosis 
(hereinafter referred to as "MS").



REPRESENTATION

Appellant represented by:	Eastern Paralyzed Veterans 
Association



ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel



INTRODUCTION

The veteran had active military service from January 1960 to 
August 1962.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York.

In a July 2006 decision, the Board found that new and 
material evidence was received to reopen the veteran's 
previously denied claim for service connection for MS, and 
then remanded the reopened claim to the RO for further 
development.


FINDING OF FACT

Giving the veteran the benefit of the doubt, the objective 
and competent medical evidence of record demonstrates that 
the veteran's currently diagnosed MS cannot be dissociated 
from signs and symptoms manifested during his period of 
active military service.


CONCLUSION OF LAW

Resolving reasonable doubt in the veteran's favor, multiple 
sclerosis was incurred during active service.  38 U.S.C.A. 
§§ 1131, 5103-5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.	Duty to Notify and Assist

Consideration of VA's application of the Veterans Claims 
Assistance Act, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2005) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006), need not be assessed, given the favorable 
outcome detailed below.  Any error in the failure to provide 
notice involving the downstream elements of rating and 
effective date is harmless at this time, and can be corrected 
by the RO following the Board's decision.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In 
any event, in an August 2006 letter, the RO provided the 
veteran with notice consistent with the Court's holding in 
Dingess.  Although the veteran's claim is being granted by 
the Board, the Board leaves to the RO the assigning of both a 
disability rating and effective date for the claim.

Further, in February 2007, the Board received a packet of 
material from the veteran in support of his claim, consisting 
of previously submitted evidence, and some excerpts of 
medical literature, without a waiver of initial RO review.  
However, in view of the Board's decision, herein, there was 
no need to remand the claim yet again.

II.	Factual Background

The veteran contends that the symptoms he experienced in 
service were consistent with the early manifestations of MS 
that was diagnosed in 1992.  

Service medical records reflect that, when examined for entry 
into service in January 1960, a neurological abnormality was 
not noted and the veteran was found qualified for active 
service.  

Clinical records indicate that in February and June 1960, the 
veteran was seen for complaints of pain and weakness in his 
arms for which physical therapy treatments were recommended.

According to a May 19, 1960 record, four days earlier, the 
veteran sustained a blow to the head and developed a headache 
with left eye blurred vision.  Results of neurological and 
eye examinations were normal. 

Service records reflect that on May 22, 1960, there was a 
recommendation for disciplinary action because the veteran 
failed to report at the proper time and place, and failed to 
follow orders to mow a lawn.  It was noted that he was found 
in his barracks on his bed and said he was sitting there 
thinking.  

A March 1961 clinical entry reflects the veteran's complaints 
of congested nasal passages and a very severe headache and 
vertigo, with bad dreams and insomnia that started several 
weeks ago.  He also complained of chills.  No obvious 
pathology was found on examination and the veteran was 
described as very nervous.  It was noted that he stopped 
smoking cigarettes a month earlier.

On a report of medical history completed in June 1962, when 
he was examined for discharge, the veteran complained of 
dizziness and fainting spells.  A neurological abnormality 
was not noted on examination at that time.  A July 13, 1962 
clinical entry indicates that the veteran complained of 
constant sleepiness and feeling dizzy.

Post service, VA and non VA medical records and examination 
reports, dated from 1982 to 2004, are of record.  The private 
medical records, dated from 1982 to 1992, reflect the 
veteran's repeated evaluations for varied suspected 
neurological disorders, starting in 1987.  A May 1992 lengthy 
report from P.K.C., M.D., a neurologist, describes the 
veteran's medical history and that she scheduled him for a 
magnetic resonance image (MRI) and other tests.  A September 
1992 record from Dr. P.C. includes a diagnosis of relapsing 
remitting MS.  

According to a November 1992 record from the Social Security 
Administration (SSA), the veteran was found totally disabled 
and unable to work since August 1991.  The veteran was 
considered disabled due to MS. 

A February 1994 VA neurological examination report indicates 
that the veteran had his initial symptoms of MS in 1987 with 
numbness and weakness in his extremities that lasted several 
weeks and then resolved.  In August 1992 he experienced right 
lower extremity weakness and tingling, with bowel and bladder 
incontinence and penile numbness.  He also had some visual 
defects at bedtime and was diagnosis with MS.  The veteran 
said that when he was 17 years old, he had the same symptoms 
but they went away completely in about a week or so and no 
diagnosis was made at the time.  The diagnosis was MS that 
was stable since 1992.

Multiple signed statements from the veteran's wife, 
supervisor, and friends, dated from 2002 to 2004, are to the 
effect that in 1968 and 1969, he was observed to have 
fatigue, lack of strength, and weakness in his extremities 
(C.M. in August 2002 and March 2004, and T.B. in 2002).  In 
2002 and April 2004, the veteran's wife said that from 1963 
to August 1969 she observed his awkward gait and foot 
dragging, fatigue, and arm weakness.  She said that in 1965 
he had to have his shoes repaired due to an unusual wear 
pattern from his gait.  In November 2002, S.L. said that in 
June 1968, he saw a fishing rod fall from the veteran's hand 
and the veteran said his hand was numb.  A.L.M. in October 
2002 reported that in August 1965, she noticed that the 
veteran was unable to use a fork with his right hand.  In 
November 2002, Dr. P.D., a dentist, said he witnessed the 
veteran's right arm and hand become numb during a fishing 
trip in late 1965.  The veteran appeared drunk and swayed.  
He often sat and rubbed his arm and hand.  The dentist 
recalled similar recurring episodes during the next few 
years.  In August 2002, A.M., the veteran's friend, neighbor, 
and supervisor during 1967 and 1968 said that the veteran did 
well for several months and then his production declined; the 
veteran appeared exhausted and unable to write due to hand 
numbness, and his employment was terminated. 

In a December 2002 signed statement, D.S., M.D., a 
neurologist, noted his review of the 2002 written statements 
from the veteran's friends describing weakness dating to 
1970, and May and June 1960 records of blurred vision, 
possible optic neuritis, and right arm weakness dating to 
June 1960.  Dr. D.S. said that, based on these records, "it 
is quite evident" that the veteran's clinical complaints 
regarding multiple sclerosis "possibly" started as far back 
as 1960.

Then, in a June 2003 signed statement, Dr. D.S. said he 
treated the veteran since 1994 and indicated that he reviewed 
the veteran's February 1960 and June 1962 medical records 
(described above).  He said he also reviewed a May 1962 
record wherein there was mention of having generalized 
weakness in daily activities and slowness with thinking.  
According to Dr. D.S., the subjective complaints noted in the 
records were frequently seen in chronic cases of MS.  In Dr. 
D.S.'s opinion, it was "probable" that the veteran's 
clinical complaints first manifested as far back as 1960.

In June and November 2004 signed statements, J.K.M., M.D., a 
neurologist, noted the veteran's report of symptoms dating to 
1960 when he had bilateral arm weakeness, left eye pain and 
episodic loss of vision, generalized weakness, and 
coordination problems.  The veteran said his symptoms lasted 
for several days to weeks and partially resolved.  Since 
then, the veteran reported several episodes of the same 
symptoms with periods of remissions and exacerbations.  He 
was neurologically examined for numerous possible disorders.  
In 1992, MS was diagnosed.  Dr. J.M. noted his review of the 
veteran's June 1960 medical records.  

In the November 2004 statement, Dr. J.M. said that MS began 
in most patients with clearly defined acute attacks followed 
by resolutions.  Most patients ultimately developed a 
progressive decline in neurological condition during the 
first 15 years after the onset of the disease.  Approximately 
10 to 15 percent of MS patients followed a course that was 
insidiously progressive from the onset with no clearly 
defined attacks.  The medical specialist said that the 
diagnosis of MS was based on well-defined criteria requiring 
two or more episodes of clinical disease activity separated 
in time and location within the central nervous system.  Dr. 
J.M. opined "with reasonable medical certainty that [the 
veteran] had attacks of neurological symptoms of multiple 
sclerosis first manifested as far back as 1960 with pain in 
his left eye and loss of vision in his left eye suggestive of 
optic neuritis and weakness of both arms."  Noting his 
review of medical records supplied by the veteran and by 
history, Dr. J.M. said it was "most probable that [the 
veteran] was misdiagnosed in the beginning and there was a 
delay in diagnosis, most likely due to lack of MRI studies 
which were not available in 1960".

In support of his claim, the veteran also submitted excerpts 
from The Merck Manual of Diagnosis and Therapy (17th ed., 
1999), pages 1474-5, and from Cecil's Textbook of Medicine, 
Bennett, J.C., M.D., and Plum, F., M.D., eds., regarding the 
symptoms of the early manifestations of MS.  The early signs 
of MS include visual disturbances, heat sensitivity, leg 
weakness, unusual fatigue, gait disturbance, and vertigo or 
emotional disturbance.


III.	Legal Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection 
may be granted for any disease diagnosed after service when 
all the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  For the showing of chronic 
disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time.  
If chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).

Even if there is no record of MS in service, its incurrence 
in service will be presumed if it was manifest to a 
compensable degree within seven years after service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.307, 3.309 (2006).  While the disease need not 
be diagnosed within the presumptive period, it must be shown, 
by acceptable lay or medical evidence, that there were 
characteristic manifestations of the disease to the required 
degree.  Id.

The veteran contends that he has MS that was initially 
manifested during active service although not diagnosed until 
1992.  In support of his claim, he points to his friends' and 
relatives' written statements of their observations of his 
symptoms during the 1960s.  He also points to Dr. D.S.' 
written statement reflecting a review of the veteran's 
medical records, wherein the neurologist opined that it was 
"probable" that the veteran's clinical complaints first 
manifested as far back as 1960 (noted in June 2003).  

The veteran further relies on the November 2004 opinion from 
Dr. J.M. who also reviewed the veteran's medical records and 
opined, with "reasonable medical certainty" that the 
veteran had attacks of neurological symptoms of multiple 
sclerosis first manifested as far back as 1960, with pain in 
his left eye and loss of left eye vision suggestive of optic 
neuritis and bilateral arm weakness.  In Dr. J.M.'s opinion, 
it was "most probable" that the veteran was "misdiagnosed 
in the beginning and there was delay in diagnosis, most 
likely due to lack of MRI studies" unavailable in 1960. 

Because Dr. J.M.'s opinion reflects a studied review of the 
veteran's medical records, and offers a rationale for his 
opinion, see Bloom v. West, 12 Vet. App. 18 (1999), and 
because the Board cannot generate its own medical conclusion, 
see Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991), the 
opinion is relied upon to conclude that the veteran's MS 
manifested to the extent necessary to warrant service 
connection for the disorder.

In light of the foregoing, the Board finds that the evidence 
of record is consistent with the veteran's contentions.  At 
the very least, Dr. J.M.'s November 2004 opinion, when 
balanced against any negative evidence in the record, 
requires that the benefit of the doubt be given to the 
veteran regarding the issue of whether his MS is 
etiologically related to military service.  38 U.S.C.A. § 
5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

Accordingly, in resolving doubt in the veteran's behalf, the 
Board concludes that service connection for MS is in order.  
38 U.S.C.A. §§ 1131, 5107; 38 C.F.R. §§ 3.303, 3.304.


ORDER

Service connection for multiple sclerosis is granted.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


